THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

SELECT|VE lNSURANCE COMPANY
OF AMER|CA,

Plaintiff,

v. : 3:17-CV-2376
(JUDGE MARlANl)
ROBYN NOVlTSKY, individually
and as Executrix of the Estate of
Kevin C. Novitsky, deceased,
VlLLAGE AUTO SALES, lNC., and
PATRlClA NOVlTSKY, individually
and as the Executrix of the Estate
of Clement Novitsky, deceased,

Defendants.

ORDER

AND NOW, THlS Z 37/ DAY 0F MARCH 2019, upon consideration of

Defendants’ Robyn Novitsky, individually and as Executrix of the Estate of Kevin C.
Novitsky, Deceased, and Village Auto Sa|es, lnc.’s Motion to Strike Plaintiff’s Responses to
Defendants’ Statement of Undisputed Facts and Deem Facts Admitted (Doc. 29), lT lS
HEREBV ORDERED THAT:

1. Defendants’ Motion is GRANTED lN PART and DENlED lN PART for the reasons
discussed in the simultaneously filed Memorandum;

2. The Motion is GRANTED insofar as the following paragraphs are deemed admitted:
111115, 51, 55, 57, 58, 60, 61, 63, 64, 76, 77

 

3. The motion is DENlED in that the following paragraphs are deemed disputed or
otherwise excluded from consideration in the Court’s recitation of undisputed material

facts when considering the pending summary judgment motions :1l1l 16, 17, 18, 36,

56, 71, 74, 75, 78, 79, 80. Y
7 :4/ AMAM

EobertTITVlariani
nited States District Judge

